MOORE, J.
This was a suit sounding in damages for personal injuries which the paintiff alleges he sustained through the fault of defendant, by being run into and knocked down by a horse and wagon owned, and driven on the occasion stated in the petition, by the defendant.
There was judgment rejecting the plaintiff’s demand and he appealed.
The case involves issues of fact only. The evidence as to the manner in which the accident happened is conflicting. According to the plaintiff’s evidence the defendant was clearly at fault, but according to defendant’s version, corroborated by his witnesses,, the accident was absolutely unavoidable, so far *297as defendant was concerned, and was but the result of plaintiff’s own imprudence. The case, therefore, presents a question ,as to the credibility of the witnesses. The trial judge who saw the witnesses and heard them testify, resolved the case against the plaintiff, and he could not have done so unless he accepted defendant’s testimony as being\the truthful recital of the incidents connected with the accident. We have repeatedly held, and now reaffirm it, that in cases in which facts only are at issue, and the evidence is conflicting, and where, as a consequence, decision turns on the credibility of witnesses, the judgment of the lower Court, unless it is manifestly erroneous, will be affirmed.
April 20, 1906.
No such manifest error is present in this cause and therefore the Judgment is affirmed.